[Cite as Montalbine v. Montalbine, 2022-Ohio-1464.]


               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                 LAKE COUNTY

JEFFREY J. MONTALBINE,                                CASE NO. 2022-L-020

                Plaintiff-Appellee,
                                                      Civil Appeal from the
        -v-                                           Court of Common Pleas,
                                                      Domestic Relations Division
KIMBERLY MONTALBINE,

                Defendant-Appellant.                  Trial Court No. 2019 DR 000652


                                       MEMORANDUM
                                         OPINION

                                      Decided: May 2, 2022
                                   Judgment: Appeal dismissed


Cory R. Hinton, Hanahan & Hinton, LLC, 8570 Mentor Ave., Mentor, OH 44060 (For
Plaintiff-Appellee).

Joseph K. Palazzo, Kurt Law Office, LLC, 4770 Beidler Road, Willoughby, OH 44094
(For Defendant-Appellant).

Denise Cook, 154 East Aurora Road, PMB #231, Northfield, OH 44067 (Guardian ad
litem).


MATT LYNCH, J.

        {¶1}    Appellant, Kimberly Montalbine, through counsel, appeals from a March 8,

2022 entry, in which the Lake County Court of Common Pleas, Domestic Relations

Division, ordered her counsel to “prepare and circulate for signature a Judgment Entry of

Divorce * * * and submit same to the Court within twenty-one (21) days of the within order.”
       {¶2}   On March 30, 2022, appellee, Jeffrey J. Montalbine, through counsel, filed

a motion to dismiss for lack of a final appealable order. No brief or memorandum in

opposition to the motion has been filed.

       {¶3}   A trial court’s judgment is immediately appealable if it constitutes a final

order. Section 3(B)(2), Article IV of the Ohio Constitution; Gale v. Gale, 11th Dist. Lake

No. 2019-L-093, 2019-Ohio-5055, ¶ 3. If a lower court’s order is not final, an appellate

court has no jurisdiction, and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. of

N. Am., 44 Ohio St.3d 17, 20 (1989). In the absence of other applicable authority

conferring jurisdiction a judgment must satisfy R.C. 2505.02 to be final and appealable.

See Nelson v. Nelson, 11th Dist. Lake No. 2020-L-108, 2021-Ohio-33, ¶ 3.

       {¶4}   R.C. 2505.02(B) defines a final order as one of the following:

       {¶5}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶6}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶7}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶8}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶9}   “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶10} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.
                                             2

Case No. 2022-L-020
       {¶11} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶12} “(6) An order determining the constitutionality of any changes to the Revised

Code * * *;

       {¶13} “(7) An order in an appropriation proceeding * * *.”

       {¶14} In this case, the March 8, 2022 judgment entry does not fit within any of the

categories for being a final order pursuant to R.C. 2505.02(B). Appellant was ordered to

provide the trial court with a separate entry consistent with the parties’ stipulations as well

as the court’s decision, which has not yet been done. The entry on appeal leaves issues

unresolved and contemplates that further action must be taken. Hence, until the trial court

issues a final entry, this court is without jurisdiction to consider the merits in this matter.

       {¶15} Accordingly, appellee’s motion to dismiss the appeal is granted, and this

appeal is hereby dismissed for lack of jurisdiction.

       {¶16} Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                               3

Case No. 2022-L-020